Case 2:19-cv-07448-BRM-CLW Document 4 Filed 03/13/19 Page 1 of 2 PageID: 10



    Case 2:19-cv-07448wWHW-CLW Document 3 Filed 03/04/19 Page 1 of 2 PageiD: 8

                        UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


      LERNER, DAVID, LITTENBERG~
      KRUMHOLZ & MENTLIK, LLP,
      Plaintiff

                                 v.                     SUMMONS IN A CIVIL CASE
      HYPERLYNC TECHNOLOGIES, INC.,
      Defendant
                                                        CASE
                                                        NUMBER: 2:19-CV-07448-WH W-CLW

          TO: (Name and address ofDefendant):
                    Hyperlync Technologies, Inc.
                    c/o Corporation Service Company (registered agent)
                    1201 Hays Street
                    Tallahassee, FL 32301
                    (850) 521·1000

          A lawsuit has been filed against you.
           Within 21 days after service of this summons on you (not counting the day you received it)
       -or 60 days if you are the United States or a United States Agency, or an office or employee of
       the United States described in Fed. R. civ. P. 12 (a)(2) or (3) --you must serve on the plaintiff
       an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
       Procedure. The answer or motion must be served on the plaintiff or p1aintiffs attorney, whose
       name and address are:
                      Stephen F. Roth, Esq.
                      Lemer, David, Littenberg. Krumholz & Mentlik, LLP
                      600 South Avenue West
                      Westfield, NJ 07090-1497
                      Tel. (908) 654·5000; Fax (908) 654-7866; E-mail; SRoth@le1·nerdavid.com
          If you fail to respond, judgment by default will be entered against you for the relie{
       demanded in the complaint. You also must file your answer or motion with the court.




        s/WILLIAMT. WALSH
       CLERK




                                                                    ISSUED ON 2019-03-04 10:50:27> Clerk
                                                                                  USDCNJD
Case 2:19-cv-07448-BRM-CLW Document 4 Filed 03/13/19 Page 2 of 2 PageID: 11




     Case 2:19~cvk07448wWHW-CLW Document 3                                        Filed 03/04/19            Page 2 of 2 PageiD: 9
                                                   ~.




                                                         RF-tTURN OF SERY]CE
      ~~mce ofthaSmumons !lnd.colnl)luinf wa;; mudc by DATH         (ncvr;.,h
                                                                            r      9 ::J. () (q
     l~O!S~~(PIU~l~
        t"l\  ~V' '..,{)fV\cfful{\                      TITLE       CP51f}D J
      Chack one box below to indicate apvropl'iate method ofsarvlce



            0 Served personally upon tho defendant, Plate wl\ere served~·-··-·~·-..----·-~----- ..····-
                              ..
            0 Left copios thereof at the defendant's dwelling house or usual plnce of abode with a person Qf suitable oge
              and                 .
              dlscretion then residing therein.                                                                         .
            ·                      ·                                                                                        PERSO~          IN CHARGE AT THE OFFICE
           Jd Nainc of person with whom the sUtnmons nnd complatntw<!re ]Qfh ~YQ.. Shr~C-                                   111::: T~J:
                                                                                                                            ~    ,~   ...   EG!STEREQ AGENT OF
            Cl Rctumed unexecuted:                                                                                          THE COt PORATION.
                                                         ._..   .... ~·-··---· -------·-·--·--· ...-~
                                                            ~-             -·
                                                                                                            -                         ..
            0 Other (specil}r} :                                   ·----~--·---·-~·..--·---~·-----


                                                           ·~                          ·-·----.
                                                                                                        -

                                                   STATEMENT OF Sim.VlCE.FE.ES.
     TI~AVEI-                              'SERVICES                                           l'f01'AL

                                                        DRCIJARATION OF SERVE!~

                   1declare und~r pr::oulty of pe1jury under the luws of lh~: United Status of America that the   fm·~going
                information
                contained in the Return of Service and Statement of Sendee /               and con·ect.


            Executed on        ~ S3,;;~o q--~---:-
                                            -----
                                                   ~--~
                                                     ....- ::>
                                            Dale                          Signf1Uwe of~

                                                                          J28.Q Ceckc CetYJ.?.r. KJ(_, v_e_
                                                                          Address ofServer   -;qt ~ ~'SS~         1   f L "3.::2,0 '
